Citation Nr: 1531217	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-40 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional Office and Pension in   St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits from June 1, 2009.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1945 to November 1946.  He died in April 2009.  The appellant in this case is the Veteran's surviving spouse.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.  

In pertinent part of that 2010 determination, the RO awarded death pension beginning May 1, 2009; the appellant was given notice that the death pension would be reduced to $0.00 on June 1, 2009 due to excessive countable income.  The appellant appealed.  The Board recognizes that death pension benefits were granted for the one-month period of May 2009; as such, only the issue of entitlement to death pension benefits from June 1, 2009 is properly before the Board at this time. 

On her October 2010 substantive appeal, VA Form-9, the appellant indicated her desire to testify before a member of the Board at the RO.  She was scheduled for a Travel Board hearing in March 2015; however, she failed to appear for the hearing.  As good cause was not presented, her request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The appellant's countable income from June 1, 2009 exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits from June 1, 2009 have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. 

In this appeal, as discussed below, the appellant's appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Death Pension Benefits 

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

As noted, death pension benefits have previously been granted for the one month period of May 2009.  The current appeal concerns entitlement to death pension benefits from June 1, 2009.  In support of her claim for death pension, the appellant informed the RO that she received recurring monthly recurring Social Security monthly benefits in the amount of $1205.00 and she pays monthly Medicare insurance premiums of $195.33.  No other medical expenses were shown.  Although the appellant indicated that she was hospitalized and incurred significant medical expenses, she has failed to respond to VA's requests for additional evidence in support of her medical expenses.  See March 2012 and November 2013 VA notification letters.  The appellant did submit evidence of her payment of the Veteran's funeral costs in the amount of $1500.00. 

The RO calculated that for the period from June 1, 2009, the appellant received a total annual Social Security benefit of $15,618 (based on her receipt of $1301.50 of recurring monthly payments).  The RO identified allowable annual medical expenses of $1,156.80 (based on her payment of $96.40 in recurrent monthly expense) for Medicare (Part B) premium and $1,187.16 (based on her payment of $98.93 in recurrent monthly expense) for Mutual of Omaha Medicare (Part B) Supplement for a total of $2,343.96 in deduction.  The amount of $1500.00 for the Veteran's funeral expenses can also be considered.  Using these figures, the appellant's total countable income was $11,775.04 for the period from June 1, 2009.  Notably, the appellant asserted SSA benefit of $1205 is calculated based on her receipt of $1301.50 minus the payment of $96.40 in supplemental medical insurance (Medicare premium), which are accounted for in the RO's calculation of her countable income. 

As such, the appellant's income of $11,775.04 exceeds the maximum countable income for death pension benefits from June 1, 2009, which was $7,498.00 per year, for surviving spouses without dependent children.  See 38 C.F.R. § 3.23(a)(5).  The appellant is thus precluded from receiving death pension benefits as of June 1, 2009.  See 38 C.F.R. § 3.23(a) (5).  Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to nonservice-connected death pension benefits from February 1, 2009, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


